—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 1997, which ruled that claimant was ineligible to receive unemployment insurance benefits because he had a reasonable assurance of continued employment.
Claimant was employed as a teacher’s aide by the City of Buffalo Board of Education. Although his employment came to a temporary end in June 1997 at the close of the school year, the employer notified claimant that his employment would resume in September 1997 when the next academic year began. The Unemployment Insurance Appeal Board subsequently ruled that claimant was ineligible for benefits during the summer of 1997 because he had been given a reasonable assurance that he would be rehired on the same terms for the 1997-1998 *833school year commencing in September 1997. We affirm. Substantial evidence supports the Board’s decision (see, Matter of Huff [Sweeney], 247 AD2d 734, lv denied 92 NY2d 801; Matter of Huff [Sweeney], 222 AD2d 919). We note that claimant argues here, as he has done in prior unsuccessful claims, that Labor Law § 590 (11) does not apply to his situation because he normally provided services for an educational institution that accepts students year-round. However, it is undisputed that the applicable collective bargaining agreement covering claimant’s employment only covers the academic year from September through June and the hiring of aides for summer school is dictated by entirely different criteria.
Mercure, J. P., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.